Exhibit 10.7

Amended and Restated
Employment Agreement

THIS EMPLOYMENT AGREEMENT (this “Agreement”) made effective as of the 7th day of
November 2006 (the “Effective Date”), by and between Advanced Life Sciences,
Inc., an Illinois corporation (the “Company”), and David Eiznhamer, Ph.D. (the
“Executive”).

WHEREAS, the Company and the Executive previously entered into an employment
contract (the “Existing Employment Contract”); and

WHEREAS, the Company and the Executive desire to enter into this Amended and
Restated Agreement, effective as of the Effective Date, to amend and restate the
Existing Employment Contract; and

WHEREAS, the Company desires to employ the Executive in accordance with the
terms and conditions hereinafter set forth and the Executive desires to be so
employed; and

WHEREAS, the Company has agreed with the Executive that this Agreement shall set
forth the terms and conditions of the Executive’s employment with the Company;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive agree as follows:

1.             Term. The employment of the Executive by the Company pursuant to
this Agreement shall begin as of the Effective Date and shall expire on the
third anniversary of the Effective Date (the “Term”), unless extended, as set
forth below, or otherwise terminated pursuant to the provisions of this
Agreement; provided, however, that commencing on the third anniversary of the
Effective Date and on each anniversary thereafter, the Term of this Agreement
shall automatically be extended for one additional year unless, not later than
90 days prior to such anniversary, the Executive or the Company shall have given
notice in writing that he or it does not wish to extend this Agreement.

2.             Position and Duties. The Executive shall serve as the Vice
President of Biological Sciences of the Company, and shall have such
responsibilities, duties and authority as are assigned by the Chief Scientific
Officer of the Company and are customarily associated with such position,
including but not limited to, those he may have as of the Effective Date. The
Executive shall devote such time to the performance of his duties as is
necessary to satisfactorily perform his responsibilities and duties.

3.             Place of Performance. In connection with the Executive’s
employment by the Company, the Executive shall be based at the principal
executive offices of the Company currently in Woodridge, Illinois, except for
required travel on the Company’s business.

4.             Compensation and Related Matters. During the Term of the
Executive’s employment, as compensation and consideration for the performance by
the Executive of the Executive’s duties, responsibilities and covenants pursuant
to this Agreement, the Company shall pay the Executive and the Executive agrees
to accept in full payment for such performance the amounts and benefits set
forth below.

(a)           Salary. The Company shall pay to the Executive an annual base
salary of $180,000 (“Base Salary”), payable in substantially equal installments
no less frequently than monthly in accordance with the Company’s applicable
payroll practices. The amount of Base Salary shall be reviewed annually by the
Chief Executive Officer to determine whether to increase the Base Salary on a
prospective basis and may be increased by the Compensation Committee of the
Board. Any such salary adjustment shall then be considered Base Salary for


--------------------------------------------------------------------------------




the purposes of this Agreement. The Executive’s Base Salary shall not be reduced
after any increase, without the Executive’s consent.

(b)           Bonus. The Executive shall be eligible to participate throughout
the Term in the Company’s annual bonus plan or any similar or successor bonus
plan (“Bonus Plan”) in accordance with the Company’s compensation practices and
the terms and provisions of the Bonus Plan. The Executive may be eligible to
receive an annual performance bonus equal to thirty percent (30%) of Base Salary
or such greater amount as the Compensation Committee of the Board of Directors
may determine. The amount of Bonus shall be reviewed annually and may be
increased by the Compensation Committee of the Board of Directors.

(c)           Stock Incentive Plan. As of the Effective Date, the Executive
shall be shall be eligible to receive additional awards of the Company’s common
stock under the Company’s Stock Incentive Plan or under any other equity plan of
the Company as determined by the Compensation Committee of the Board of
Directors of the Company in its discretion.

(d)           Other Benefits and Perquisites. During the Term of the Executive’s
employment hereunder:

(i)            Benefit Plans. The Executive shall be entitled to participate in
or receive benefits under any employee pension or welfare benefit plan or
arrangement made available by the Company at any time during his employment
hereunder to its employees (collectively the “Benefit Plans”), including without
limitation each qualified retirement plan, life insurance and accident plan,
medical, dental insurance plans, and disability plan, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements, as they may be amended from time to time.

(ii)           Vacation. The Executive shall be entitled to not less than 15
days of paid vacation in each calendar year, in accordance with the Company’s
vacation policy.

(iii)          Expense Reimbursement. The Executive shall be entitled to receive
reimbursement for all reasonable business, travel or other out-of-pocket
expenses incurred by the Executive in fulfilling the Executive’s duties and
responsibilities hereunder, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company.

5.             Termination.

(a)           The Executive’s employment hereunder may be terminated under the
following circumstances:

(i)            The death of the Executive;

(ii)           By the Company for “Cause”, which shall mean any of the
following:, as determined by the Board in its discretion: (A) conviction of or
plea of guilty or nolo contendere to any criminal violation involving dishonesty
or fraud; (B) engagement in conduct that is injurious to the Company; (C)
engagement in any act of dishonesty or misconduct that results in damage to the
Company or its business or reputation or that the Board determines to adversely
affect the value, reliability or performance of the Executive to the Company;
(D) refusal or failure to substantially comply with the Company’s human
resources rules, policies,

2


--------------------------------------------------------------------------------




directions and/or restrictions relating to harassment and/or discrimination, or
with compliance or risk management rules, policies, directions and/or
restrictions; (E) unauthorized use or disclosure of Confidential Information (as
defined below) or other trade secrets of the Company; (F) loss of any license or
registration that is necessary for the Executive to perform his duties to the
Company, or commission of any act that could result in the legal
disqualification of the Executive from being employed by the Company or any of
its affiliates; (G) failure to cooperate with the Company or any of its
affiliates in any internal investigation or administrative, regulatory or
judicial proceeding; or (H) continuous failure by the Executive to perform his
duties to the Company (which may include any sustained and unexcused absence of
the Executive from the performance of such duties, which absence has not been
certified in writing as due to physical or mental illness or disability), after
a written demand for performance has been delivered to the Executive identifying
the manner in which the Executive has failed to substantially perform such
duties. The application of any part of the definition of Cause set forth in
clauses (A) through (H) above to the Executive shall not preclude or prevent the
reliance by the Company or the Board on any other part of the definition that
also may be applicable. In addition, the Executive’s employment shall be deemed
to have terminated for Cause if, after the Executive’s employment has
terminated, facts and circumstances are discovered that would have justified a
termination for Cause.

(iii)          By mutual agreement between the Company and the Executive; or

(iv)          By the Executive or the Company for any reason other than as
stated in Sections 5(a)(i) through 5(a)(iii) above, upon providing a Notice of
Termination (as defined in Section 5(b)).

(b)           Notice of Termination. Any termination of the Executive’s
employment by the Company or by the Executive (other than a termination pursuant
to Section 5(a)(i) above) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 10. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

(c)           “Date of Termination” shall mean (i) if the Executive’s employment
is terminated pursuant to Section 5(a)(i) above, the date of his death; (ii) if
the Executive’s employment is terminated pursuant to Section 5(a)(ii) or
5(a)(iv) above, the date such Notice of Termination is given (or such later date
as provided therein); (iii) if the Executive’s employment is terminated pursuant
to Section 5(a)(iii) above, the date mutually agreed to by the parties; (iv) the
date the Term of this Agreement expires, if either the Company or the Executive
provides notice in accordance with Section 1; or (v) if the Executive terminates
his employment and fails to provide written notice to the Company of such
termination, the date of such termination.

6.             Compensation Upon Termination.

(a)           The following payments shall be made upon the Executive’s
termination of employment for any reason: (i) earned but unpaid Base Salary
through the Executive’s Date of Termination; (ii) any accrued but unpaid
vacation; (iii) unreimbursed business expenses owed pursuant to Section
4(d)(iii); and (iv) any amounts payable under any of the Company’s Benefit Plans
in accordance with the terms of those plans. All amounts under clauses (i)
through (iii) shall be paid in a lump sum on the Executive’s Date of Termination
or as soon as administratively practicable thereafter.

3


--------------------------------------------------------------------------------




(b)           In the event that the Executive’s employment is terminated
pursuant to Sections 5(a)(i) or 5(a)(ii), or by the Executive for any reason
pursuant to Section 5(a)(iv), above, the Company shall have no further
obligation to the Executive under this Agreement, other than the payments in
Section 6(a).

(c)           If the Executive’s employment is terminated by the parties
pursuant to Section 5(a)(iii) above, the Executive shall be entitled to receive
the compensation the parties specify in any written agreement that the Company
and the Executive execute regarding the Executive’s termination.

(d)           In addition to the payments made under Section 6(a), if the
Executive’s employment is terminated by the Company without Cause pursuant to
Section 5(a)(iv) above, the Company shall, for a period of six (6) months
following the Date of Termination (the “Severance Period”) or such greater
amount as the Compensation Committee of the Board of Directors may determine,
(i) provide to Executive salary continuation, at Executive’s Base Salary rate
then in effect, and (ii) continue the Executive’s coverage under the Benefit
Plans in which the Executive participated immediately prior to the Date of
Termination, provided, however, that if the Company cannot continue such
coverage, the Company shall provide or arrange to provide, at its expense,
similar coverage to the Executive. The Severance Period may be increased by the
Compensation Committee of the Board Directors. Any such increase shall then be
considered the Severance Period for the purposes of this Agreement.
Notwithstanding the forgoing, vacation days shall not accrue during the six (6)
month period of severance.

(e)           The Executive shall not be required to mitigate the amount of any
payment provided for in this Section 6 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 6 be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the Company, or otherwise.

(f)            The obligations of the Company to make payments and provide
benefits under this Section 6 shall survive the termination of this Agreement.

7.             Change in Control. Upon a Change in Control, all outstanding
stock options and other equity awards under the Company’s Stock Incentive Plan
or other similar or successor plan held by the Executive will immediately become
fully vested and exercisable.

(a)           Payments and Benefits Upon Employment Termination Upon a Change in
Control. If the Executive’s employment is terminated other than for Cause within
24 months after a Change in Control (as defined below), the Company shall
provide the following payments and benefits to the Executive, in lieu of those
payments and benefits provided under Sections 6(d), but in addition to the
amounts payable under Section 6(a):

(i)            The Company shall pay the Executive a lump sum cash amount equal
to two (2) times the sum of (A) the Executive’s Base Salary as in effect on the
date of the Executive’s termination of employment and (B) the Executive’s target
bonus amount for the fiscal year in which the Executive’s employment is
terminated OR an amount equal to the annual bonus paid to the Executive during
the fiscal year immediately preceding the Executive’s termination of employment.

(ii)           The Company shall continue the Executive’s coverage under the
Benefit Plans in which the Executive participated immediately prior to the
Executive’s termination of employment for a period of 24 months, provided,
however, that if the Company cannot continue such coverage, the Company shall
provide or arrange to provide, at its expense, similar coverage to the
Executive.

4


--------------------------------------------------------------------------------




(b)           Timing of Payment. All payments under Section 7(a) shall be made
in a lump sum cash payment as soon as practicable, but in no event more than 10
days after the Executive’s termination of employment.

(c)           Definitions. For purposes of this Agreement, the following terms
shall have the following definitions:

(i)            “Change in Control” means the occurrence of any one or more of
the following:

(A)          Any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), including a “group” (as
defined in Section 13(d)(3) of the Exchange Act), other than (I) the Company,
(II) any wholly-owned subsidiary of the Company, (III) any employee benefit plan
(or related trust) sponsored or maintained by the Company or any of its
affiliates, or (IV) a “Permitted Holder” (as defined below), becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company having fifty percent (50%) or more
of the combined voting power of the then-outstanding securities of the Company
that may be cast for the election of directors of the Company (other than as a
result of an issuance of securities initiated by the Company in the ordinary
course of business) (the “Company Voting Securities”); provided, however, that
the event described in this Section 7(c)(i) shall not be deemed to be a Change
in Control by virtue of any underwriter temporarily holding securities pursuant
to an offering of such securities;

(B)           During any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, unless the
election, or the nomination for election by the stockholders of the Company, of
each new director of the Company during such period was approved by a vote of at
least two-thirds of the Incumbent Directors then still in office;

(C)           As the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of all or
substantially all of the Company’s assets or contested election, or any
combination of the foregoing transactions, less than a majority of the combined
voting power of the then-outstanding securities of the Company or any successor
corporation or entity entitled to vote generally in the election of the
directors of the Company or such other corporation or entity after such
transaction is held in the aggregate by the holders of the securities of the
Company entitled to vote generally in the election of directors of the Company
immediately prior to such transaction; or

(D)          The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than fifty
percent (50%) of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces

5


--------------------------------------------------------------------------------




the number of Company Voting Securities outstanding; provided, however, that if
after such acquisition by the Company such person becomes the beneficial owner
of additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control transaction shall then occur.

Further notwithstanding the foregoing, unless a majority of the Incumbent
Directors determines otherwise, no Change in Control shall be deemed to have
occurred with respect to the Executive if the Change in Control results from
actions or events in which the Executive is a participant in a capacity other
than solely as an officer, employee or director of the Company or any of its
affiliates.

(ii)           “Permitted Holders” means (A) Michael T. Flavin (the
“Principal”), (B) the spouse or any immediate family member of the Principal and
any child or spouse of any spouse or immediate family member of the Principal,
(C) a trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or persons beneficially holding, directly or
indirectly, a controlling interest of which consists of the Principal and/or
such other persons referred to in the immediately preceding clause (B), or (D)
the trustees of any trust referred to in clause (D).

(d)           Treatment of Parachute Payments.

(i)            Notwithstanding any other provisions of this Agreement, and
except as set forth below, in the event that any payment or benefit received or
to be received by the Executive in connection with a Change in Control or the
termination of the Executive’s employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change in Control or any person affiliated with
the Company or such person) (all such payments and benefits, including payments
under Section 7(a) above, being hereinafter called “Total Payments”) is
determined to be an “excess parachute payment” pursuant to Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor or
substitute provision of the Code, with the effect that the Executive is liable
for the payment of the excise tax described in Code Section 4999 or any
successor or substitute provision of the Code (the “Excise Tax”), then, after
taking into account any reduction in the Total Payments provided by reason of
Code Section 280G in such other plan, arrangement or agreement, the cash
payments provided in Section 7(a)(i) of this Agreement shall first be reduced,
and the noncash payments and benefits shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax;
provided, however, that the Executive may elect (at any time prior to the
payment of any Total Payment under this Agreement) to have the noncash payments
and benefits reduced (or eliminated) prior to any reduction of the cash payments
under this Agreement.

(ii)           All determinations required to be made under this Section 7(d),
and the assumptions to be utilized in arriving at such determination, shall be
made by the certified public accounting firm used for auditing purposes by the
Company immediately prior to the date of the Executive’s termination of
employment or, if the parties determine that such certified public accounting
firm cannot make such determination because of legal restrictions, the parties
shall agree on a different certified public accounting firm (such certified
public accounting firm is hereinafter referred to as the “Accounting

6


--------------------------------------------------------------------------------




Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive not later than 5 days prior to the date of the Executive’s
termination of employment. The Company shall pay all fees and expenses of the
Accounting Firm. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive, except as provided in paragraph (iii) below.

(iii)          As a result of the uncertainty in the application of Code
Sections 280G and 4999 at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the Internal Revenue Service (the
“IRS”) or other agency will claim that an Excise Tax, or a greater Excise Tax,
is due. If the Executive is required to make a payment of any such Excise Tax,
the Company will promptly pay the Executive an additional amount equal to the
amount, or greater amount, of Excise Tax the Executive is required to pay (plus
a gross up payment for any income taxes, interest, penalties or additional
Excise Tax payable by Executive with respect to such Excise Tax or additional
payment), as determined by the Accounting Firm. The Executive will notify the
Company in writing of any claim by the IRS or other agency that, if successful,
would require payment by the Company of the additional payments under this
paragraph. The Executive and the Company shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the Total Payments. The Company shall pay all fees and expenses of the Executive
relating to a claim by the IRS or other agency.

8.             Restrictive Covenants.

(a)           Trade Secrets. The Executive acknowledges that he has had and
shall have access to confidential information of the Company, whether or not
reduced to writing and whether in paper, electronic, digital, analog or other
format (including, but not limited to, trade secrets, know-how, Inventions (as
defined below), new product and product development information, research
results, marketing and sales programs, customer and supplier information,
financial data, employee records, cost information, pricing information, sales
and marketing strategies, the identity of customers, information received by the
Company under an obligation of confidentiality to customers, and all information
generated by the Company for customers) relating to the past, present or planned
business, customers, clients, contacts, prospects and assets of the Company that
is unique, valuable and has not purposefully been made generally known to the
public by the Company (“Confidential Information”). Confidential Information
shall not include any information that: (i) is now, or hereafter becomes,
through no act or failure to act on the part of the Executive that constitutes a
breach of this Section 8, generally known or available to the public; (ii) is
hereafter furnished without restriction on disclosure to the Executive by a
third party, other than an employee or agent of the Company, who is not under
any obligation of confidentiality to the Company; (iii) is disclosed with the
written approval of the Company; or (iv) is required to be disclosed or provided
by law, court order, or similar compulsion, including pursuant to or in
connection with any legal proceeding involving the parties hereto; provided,
however, that such disclosure shall be limited to the extent so required or
compelled; and provided further, however, that if the Executive is required to
disclose such Confidential Information, the Executive shall give the Company
notice of such disclosure and cooperate in seeking suitable protections. The
Executive acknowledges that all Confidential Information, and all documents,
files, reports, drawings, designs, specifications, formulae, samples, data,
writings, tools, equipment, memory devices or any other tangible objects that
incorporate, contain, refer to or embody any Confidential Information (“Items”),
acquired by the Executive in connection with the Executive’s employment with the
Company are the property of the Company. Other than in the course of performing
services for the Company or otherwise authorized in writing by the

7


--------------------------------------------------------------------------------




Company, the Executive shall not, at any time, directly or indirectly use,
divulge, furnish or make accessible to any person any Confidential Information,
but instead shall keep all Confidential Information strictly and absolutely
confidential. The Executive shall deliver promptly to the Company, at the
termination of his employment or at any other time at the request of the
Company, without retaining any copies, all Items and any other documents or
materials in the Executive’s possession relating, directly or indirectly, to any
Confidential Information.

(b)           Non-competition. Beginning on the Effective Date and for a period
of twelve (12) months following Executive’s Date of Termination (the “Restricted
Period”), Executive shall not directly or indirectly, alone or in conjunction
with any other party, own any interest in, operate, control, engage in or
participate as a partner, director, principal, officer, employee, independent
contractor or agent of, act as a consultant to, perform any services for, or
assist in any way any company, person, or entity in the United States that is
engaged in “Competing Services” (as defined herein). Competing Services shall
mean chemistry and biology research and development relating to, arising from,
connected with, or competitive with or intended to be competitive with, any
product or research project as to which the Executive performed services for the
Company, or about which the Executive received access to Confidential
Information while employed by the Company. If the Executive obtains other
employment during the twelve-month period after the Executive’s Date of
Termination, the Executive agrees to notify the Company in writing of the name
and address of such employer. The Executive understands, and the Company agrees,
that the Company shall pay to the Executive a monthly amount equal to one month
of the Executive’s final Base Salary if the Executive is unable to secure other
employment as a direct result of this Section 8(b). The Executive agrees and
acknowledges that (i) the Company shall be obligated to make such payment only
upon a written request by the Executive containing sufficient information for
the Company to make a determination that this Section 8(b) caused the
Executive’s inability to secure other employment, and (ii) the Company shall be
released from the obligation to make such payment if the Company provides the
Executive a written release from this Section 8(b). The Company’s obligation to
make payments under this Section 8(b) shall be made only for the period
beginning with the Executive’s inability to secure other employment as a result
of this Section 8(b) and ending no later than the expiration of the twelve-month
period following the Executive’s Date of Termination.

(c)           Non-Solicitation of Employees. During the Restricted Period, the
Executive shall not, directly or indirectly solicit or induce, or attempt to
solicit or induce, any current employee of the Company, or any individual who
becomes an employee during the Restricted Period, to leave his or her employment
with the Company or join or become affiliated with any other business or entity,
hire any employee of the Company or in any way interfere with the relationship
between any employee and the Company.

(d)           Non-Solicitation of Customers. During the Restricted Period, the
Executive shall not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any customer, supplier, licensee, licensor or other business
relation of the Company to terminate its relationship or contract with the
Company, to cease doing business with the Company, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and the Company (including making any negative statements or
communications concerning the Company or their employees).

(e)           Inventions. The Executive acknowledges all inventions of the
Company (including, but not limited to, procedures, systems, machines, methods,
processes, uses, apparatuses, compositions of matter, designs, or configurations
of any kind, discovered, conceived, reduced to practice, developed, made or
produced) (“Inventions”) that (i) relate to the present or planned business of
the Company or the work performed by the Company for its

8


--------------------------------------------------------------------------------




customers, and (ii) are conceived or reduced to practice by the Executive,
either alone or with others, during the Executive’s employment with the Company
or during a period of 120 days after the Executive’s Date of Termination,
whether or not done during the Executive’s regular working hours, are the sole
property of the Company, including, without limitation, all domestic and foreign
patent rights, rights of registration or other protection under the copyright
laws, or other rights pertaining to the Inventions. For purposes of this
Agreement, Inventions shall include any improvements to an Invention and shall
not be limited to the definition of a patentable invention or copyrightable work
of authorship as contained in the United States patent or copyright laws. The
Executive shall disclose promptly and fully in writing to the Company each
Invention, whether or not reduced to practice, that the Executive conceives or
learns (either alone or jointly with others) during the Term of Employment. The
Executive hereby assigns to the Company, or its nominee, all of the Executive’s
right, title and interest, including international priority rights, in and to
all Inventions (other than any Invention that was developed entirely on the
Executive’s own time and for which no equipment, supplies, facilities or trade
secret information of the Company was used, unless such Invention relates
directly to the Company’s business or to the Company’s actual or demonstrably
anticipated research or development), and in and to all United States or foreign
patents, copyrights and other proprietary rights granted thereon or resulting
therefrom, and in and to all applications for United States or foreign
copyrights, patents and other proprietary rights. The Executive shall execute
all papers, perform all lawful acts or assist the Company in any way the Company
deems necessary or advisable (at the Company’s expense) for the preparation,
filing, prosecution, issuance, procurement, maintenance or enforcement of
patents applications and patents of the United States and foreign countries, and
for obtaining and enforcing copyright protection and registration, of any
Invention. To that end, the Executive shall at the Company’s request and without
limitation, testify in any suit or other proceeding involving any of the
Inventions, execute all documents that the Company reasonably determines to be
necessary or convenient for use in applying for and obtaining patent or
copyright protection and registration on any of the Inventions and enforcement
of that protection and registration, and execute all necessary documents and
papers required to vest title in and assign to the Company (or its nominee)
patent or copyright protection and registration. The Executive’s obligation to
assist the Company in obtaining and enforcing patent or copyright protection and
registration for the Inventions shall continue following termination of this
Agreement, but Company shall compensate the Executive following the expiration
or termination of this Agreement at a rate of $10 for the execution of each
document and $150 per day for each day or portion thereof spent at the Company’s
request in rendering assistance, plus reimbursement for the reasonable
out-of-pocket expenses incurred by the Executive for such assistance. The
Executive hereby irrevocably appoints the Company and its duly authorized
officers and agents as his agent and attorney-in-fact to act for and on behalf
of the Executive in filing all patent applications, applications for copyright
protection and registration amendments, renewals and all other appropriate
documents in any way related to the Inventions.

(f)            Survival. The provisions set forth in this Section 8 shall
survive termination of this Agreement.

(g)           Scope Limitations. If the scope, period of time or area of
restriction specified in this Section 8 are or would be judged to be
unreasonable in any court proceeding, then the period of time, scope or area of
restriction shall be reduced or limited in the manner and to the extent
necessary to make the restriction reasonable, so that the restriction may be
enforced in those areas, during the period of time and in the scope that are or
would be judged to be reasonable.

9.             Binding Agreement; Successors. This Agreement and all rights of
the Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal

9


--------------------------------------------------------------------------------




representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate. This Agreement shall be
binding upon, and inure to the benefit of, any successors or assigns of the
Company. This Agreement is not intended to confer upon any person other than the
parties hereto (and the Executives’ Spouse and dependents) any rights or
remedies, except as specifically provided in this Section 9.

10.           Notice. Notices, demands and all other communications provided for
in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered, if delivered personally, or (unless otherwise specified)
when received, if mailed by United States certified or registered mail, return
receipt requested, postage prepaid, by Federal Express or other reputable
overnight courier service or by facsimile, addressed as follows:

If to the Executive:

David A. Eiznhamer, Ph.D.
112 North Bristol Drive
Bloomingdale, IL 60108

If to the Company:

Advanced Life Sciences, Inc.
1440 Davey Road
Woodridge, Illinois 60517
Attn: Chief Executive Officer

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

11.           General Provisions. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer of the Company as
may be specifically designated by the Company’s Board. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement.

12.           Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. If any provision of this Agreement is found to be invalid or
unenforceable, in whole or in part, then it shall be deemed to be modified or
restricted to the extent and in the manner necessary to render it valid and
enforceable, or shall be deemed excised from this Agreement, as the case may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law, as if the provision had been originally incorporated
herein as so modified or restricted, or as if it had not originally been
incorporated herein, as the case may be.

13.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

10


--------------------------------------------------------------------------------




14.           Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and canceled. For the avoidance of doubt, the Company and the
Executive hereby agree that this Agreement shall replace and supercede the
Existing Employment Contract and govern the relationship of the parties.

15.           Irreparable Harm. The Executive acknowledges that: (i) the
Executive’s compliance with this Agreement is necessary to preserve and protect
the proprietary rights, Confidential Information and the goodwill of the Company
and its subsidiaries as going concerns; (ii) any failure by the Executive to
comply with the provisions of this Agreement shall result in irreparable and
continuing injury for which there will be no adequate remedy at law; and (iii)
in the event that the Executive should fail to comply with the terms and
conditions of this Agreement, the Company shall be entitled, in addition to such
other relief as may be proper, to all types of equitable relief (including, but
not limited to, the issuance of an injunction and/or temporary restraining
order) as may be necessary to cause the Executive to comply with this Agreement,
to restore to the Company its property, and to make the Company whole.

16.           Consent to Jurisdiction and Forum; Legal Fees and Costs. The
Company and the Executive hereby expressly and irrevocably agree that any
action, whether at law or in equity, arising out of or based upon this Agreement
or the Executive’s employment by the Company shall only be brought in a federal
or state court located in Cook County, Illinois. The Executive hereby
irrevocably consents to personal jurisdiction in such court and to accept
service of process in accordance with the provisions of such court. In
connection with any dispute arising out of or based upon this Agreement or the
Executive’s employment by the Company, each party shall be responsible for its
or his own legal fees and expenses and all court costs shall be shared equally
by the Company and the Executive unless the court apportions such legal fees or
court costs in a different manner.

17.           Withholding. All payments made to the Executive pursuant to this
Agreement shall be subject to applicable withholding taxes, if any, and any
amount so withheld shall be deemed to have been paid to the Executive for
purposes of amounts due to the Executive under this Agreement.

18.           Governing Law. This Agreement is governed by and is to be
construed and enforced in accordance with the laws of the State of Illinois,
without regard to its conflict of law provisions.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

Executive

 

Advanced Life Sciences, Inc.

 

 

 

By:

/s/ David Eiznhamer

 

By:

/s/ Michael T. Flavin .

Name:

David Eiznhamer, Ph.D.

 

Name:

Michael T. Flavin, Ph.D.

 

 

 

Title:

Chief Executive Officer

 

11


--------------------------------------------------------------------------------